Exhibit 10.1

Change in Control Bonus Agreement

Effective May 23, 2006

THIS CHANGE IN CONTROL BONUS AGREEMENT is entered into as of May 23, 2006 by and
between The Sands Regent (“Sands”) and Ferenc Szony (“Employee”).

WHEREAS, Employee has substantial executive management experience;

WHEREAS, Sands would like to secure the continued services of Employee and to
ensure his continued dedication to his duties in the event of the occurrence of
a Change in Control;

WHEREAS, Sands would like to enhance the value of Sands by motivating superior
performance by means of an incentive that is directly related to value received
by Sands in a sale;

SECTION 1 Change in Control

1.1. In the case of the following events (each a “Change in Control”), and
subject to the other terms of this Agreement, Employee will be eligible to
receive the Bonus described in Section 2:

(a) the consummation of a merger, consolidation, statutory share exchange, short
form merger or similar form of corporate transaction involving Sands or any
member of the Sands Group including by way of acquisition of shares (a “Business
Combination”), unless immediately following such Business Combination: (A) more
than 50% of the total voting power of (x) the corporation resulting from such
Business Combination (the “Surviving Corporation”), or (y) if applicable, the
ultimate parent corporation that directly or indirectly has beneficial ownership
of at least 95% of the voting securities eligible to elect directors of the
Surviving Corporation (the “Parent Corporation”), is represented by Sands Voting
Securities that were outstanding immediately prior to such Business Combination
(or, if applicable, is represented by shares into which such Sands Voting
Securities were converted pursuant to such Business Combination), and such
voting power among the holders thereof is in substantially the same proportion
as the voting power of such Sands Voting Securities among the holders thereof
immediately prior to the Business Combination, (B) no person (other than any
employee benefit plan (or related trust) sponsored or maintained by the
Surviving Corporation or the Parent Corporation or an existing Sands
shareholder, with greater than 50% beneficial ownership of the Sands Voting
Securities prior to the Business Combination, whose percentage beneficial
ownership compared to the other Sands shareholders in existence immediately
prior to the Business Combination does not change on consummation of the
Business Transaction), is or becomes the beneficial owner, directly or
indirectly, of 50% or more of the total voting power of the outstanding voting
securities eligible to elect directors of the Parent Corporation (or, if there
is no Parent Corporation, the Surviving Corporation) and (C) at least a majority
of the members of the board of directors of the Parent Corporation (or, if there
is no Parent Corporation, the Surviving Corporation) following the consummation
of the Business Combination were Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such Business
Combination (any Business Combination which satisfies all



--------------------------------------------------------------------------------

of the criteria specified in (A), (B) and (C) above shall be deemed to be a
“Non-Qualifying Transaction”); or

(b) the consummation of a sale of all or substantially all of Sands’s assets (a
“Sale”) in one or a series of related transactions. For purposes of this
Agreement, a sale of assets representing 50% or more of the book value, revenues
or net income of Sands shall be deemed to be a sale of “substantially” all of
the assets of Sands.

SECTION 2 Bonus and Payment

Bonus Amount. In case of a Change in Control that occurs on or before March 31,
2007, or a Change in Control that occurs as a result of a definitive agreement
that is signed on or before March 31, 2007, the amount of the Bonus will be Two
Hundred Thousand dollars ($200,000.00).

2.1. Payment. Provided that the conditions specified in Section 3 are satisfied
and subject to Section 4, within 10 days following a Change in Control, Sands
will pay to Employee an amount in cash equal to the Bonus, as calculated in
Section 2.1.

2.2. Special Payment Provisions. In the case of a Business Combination or Sale,
if the terms of the definitive agreement that results in the Change in Control
involve any provisions:

pursuant to which a part of the Transaction Price will be paid to Sands or the
Sands shareholders in one or more installments after the Business Combination or
Sale or any other deferral of the payment of the Sale Price, then payment of the
Bonus will be pro-rated so that:

(a) a portion of the Bonus, based on the portion of the Transaction Price paid
to Sands or the Sands shareholders at the Transaction Date, will be paid to the
Employee in accordance with Section 2.2 above and

(b) an additional portion of the Bonus will be paid to Employee within 10 days
following the date any additional portion of the Transaction Price is paid to
Sands or the Sands shareholders.

SECTION 3 Conditions to Receive Bonus

3.1. Employee will not be entitled to receive a Bonus and will forfeit all
rights with respect to the Bonus if for any reason Employee is not an employee
of any member of the Sands Group on the date of the Change in Control.

3.2. Notwithstanding the foregoing, if Employee is terminated prior to the
Transaction Date by Sands without Cause, Employee will be entitled to receive
the Bonus that would have become due and payable had he remained an employee
through such date.

 

2



--------------------------------------------------------------------------------

SECTION 4 Term, Expiration and Amendment

4.1. This Agreement is effective as of March 31, 2006 and will expire as
follows: If a Change in Control has not occurred prior to March 31, 2007, all
Bonuses will be forfeited and will be of no further force or effect; provided
however that if a definitive agreement has been executed on or prior to
March 31, 2007 that would result in a Change in Control upon consummation, then
this Agreement will expire on the earlier of (i) March 31, 2007 or (ii) the
termination of such definitive agreement. If a Change in Control occurs after
the expiration of this Agreement, Employee will not be entitled to any Bonus.

4.2. This Agreement may be amended or terminated only with the written consent
of all parties hereto.

SECTION 5 Miscellaneous

5.1. This Agreement is not in any way intended to create any guaranteed period
of continued employment; Employee’s employment shall at all times continue to be
governed by the terms of his Employment Agreement. Participation in this
Agreement will not constitute or imply any employment rights.

5.2. No Bonus will be assignable or transferable other than by will or by the
laws of descent and distribution, nor will such Bonus be subject to alienation,
assignment, garnishment, execution or levy of any kind.

5.3. Sands will have the right to withhold from any payment made under this
Agreement any Federal, State or local taxes required by law to be withheld with
respect to the payment of the Bonus.

5.4. Any Bonus under this Agreement will constitute a special incentive payment
to Employee and will not be taken into account in computing the amount of salary
or compensation of Employee for the purpose of determining any benefits under
any pension, retirement, profit sharing, bonus, life insurance, severance or
other compensation or benefit plan of the Sands Group or under any agreement
with the Employee, unless such plan or agreement specifically provides
otherwise.

5.5. All rights and obligations under this Agreement will be construed and
interpreted in accordance with the laws of the State of Nevada, applicable to
agreements made and wholly to be performed in the State of Nevada.

5.6. It is Sands Group’s and the Employee’s intention that this Agreement comply
with Section 409A of the U.S. Internal Revenue Code of 1986, as amended. If
either party believes, at any time, that this Agreement as amended does not so
comply, it will promptly advise the other and will negotiate reasonably and in
good faith to amend the terms of this Agreement such that they comply and that
amendment will have the most limited possible economic effect on Sands Group and
the Employee.

 

3



--------------------------------------------------------------------------------

SECTION 6 Definitions

6.1. Bonus has the meaning set forth in Section 2.1.

6.2. Business Combination has the meaning set forth in Section 1.1(a).

6.3. Cause has the meaning set forth in Section 1(a) of the Employment
Agreement.

6.4. Employee means Ferenc Szony.

6.5. Employment Agreement means the Employment Agreement Dated April 1, 2005
between Sands, and Employee

6.6. Incumbent Directors means individuals who, on January 1, 2006, constitute
the Board of Directors of Sands, provided that any person becoming a director
subsequent to January 1, 2006, whose election or nomination for election was
approved by a vote of at least two-thirds of the Incumbent Directors then on the
Board (either by a specific vote or by approval of the proxy statement of Sands
in which such person is named as a nominee for director, without written
objection to such nomination), shall also be an Incumbent Director.

6.7. Sands means The Sands Regent.

6.8. Sands Group means Sands, and any other corporation or other entity which at
the relevant times is more than fifty percent (50%) owned, directly or
indirectly, by Sands.

6.9. Sands Voting Securities means securities of Sands representing 50% or more
of the combined voting power of Sands’s then outstanding securities eligible to
vote for the election of the Board of Directors.

6.10. Blank

6.11. Sale has the meaning set forth in Section 1.1(b).

6.12. Transaction Date means the date on which a Sale or Business Combination is
consummated.

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.

 

THE SANDS REGENT

   

FERENC SZONY

By:

 

/s/ The Sands Regent

   

By:

 

/s/ Ferenc Szony

 

4